On Motion for Rehearing.
At a former day of this term of this court, we reversed the judgment of the trial court and rendered judgment for appellant Baker for the title and possession of the land in controversy; and that appellees have judgment against appellant Baker for the sum of $1,391.25, the same to be paid out of the funds of appellant deposited with the court; and that all costs of suit be taxed against .ap-pellees,
Appellees have filed motion for rehearing assigning many errors against our said judg, meat. Among the assigned errors 'is one *631(sixteenth) complaining that we erred in rendering judgment for appellees in the sum of $1,391.25, insisting that said amount should have been more. Appellant agrees that in arriving at said amount we were in error, and that the judgment for appellees should have been in the sum of $1,506.06. The grounds of this admission by appellant are (a) that the court erred in using the date March 1, 1932, as the date of the trustee’s sale, instead of August 1, 1932, the true date of said sale, to which interest on the note should be calculated; and (b) that in considering the interest on the note in the sum of $90 for the year January 16, 1928, to January 16, 1929, to have been paid, to have not been disputed, was error in that appellees did not admit such payment, and, therefore, said amount could not be credited against the interest due. Correcting these matters, the amount of the judgment for appellees should have been $1,506.06, and it is ordered that the original judgment be corrected to so show. The amount deposited with the court by appellant to cover the amount due on the note was $1,500. The amount adjudged to appel-lees as due is $1,506.06, slightly more than the deposit. But as appellant has judgment for all costs, and the record showing that he paid the costs of preparing the transcript and statement of facts in the sum of $163.50, for whicli he is entitled to be reimbursed by appellees out of the amount of the judgment in their favor against him, there will remain of said $1,500 deposit more than sufficient to satisfy the judgment herein rendered against him. Correcting and modifying "the judgment as above indicated, the motion for rehearing is overruled.